        Case 5:17-cv-00510-FB-ESC Document 84 Filed 08/16/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


NEIL GILMOUR III, TRUSTEE FOR                 §
THE GRANTOR TRUSTS OF VICTORY                 §
PARENT COMPANY, LLC; VICTORY                  §                  SA-17-CV-00510-FB
MEDICAL CENTER CRAIG RANCH,                   §
LP, VICTORY MEDICAL CENTER                    §
LANDMARK, LP, VICTORY                         §
MEDICAL CENTER MID-CITIES, LP,                §
VICTORY MEDICAL CENTER PLANO,                 §
LP, VICTORY MEDICAL CENTER                    §
SOUTHCROSS, LP, VICTORY                       §
SURGICAL HOSPITAL EAST                        §
HOUSTON, LP, VICTORY MEDICAL                  §
CENTER BEAUMONT, LP,                          §
                                              §
                Plaintiffs,                   §
                                              §
vs.                                           §
                                              §
AETNA HEALTH, INC., AETNA                     §
HEALTH INSURANCE COMPANY,                     §
AETNA LIFE INSURANCE COMPANY,                 §
                                              §
                Defendants.                   §



                                             ORDER

        Before the Court in the above-styled cause of action are Defendants’ Motion for

 Sanctions for Failure to Produce a Witness for Deposition [#77] and Defendants’ Opposed

 Motion for Protective Order to Limit Attendance at Upcoming Depositions [#78]. The Court set

 the motions for a hearing. On August 15, 2019, the Court received the parties’ Joint Notice of

 Resolution of Defendants’ Motion for Sanctions [#82], informing the Court that the parties have

 resolved Defendants’ Motion for Sanctions but that they still need to confer on Defendants’

 Motion for Protective Order. Accordingly,

        IT IS HEREBY ORDERED that Defendants’ Motion for Sanctions for Failure to

 Produce a Witness for Deposition [#77] is DISMISSED AS MOOT.
                                                  1
       Case 5:17-cv-00510-FB-ESC Document 84 Filed 08/16/19 Page 2 of 2




       IT IS FURTHER ORDERED that the hearing on Defendants’ Opposed Motion for

Protective Order to Limit Attendance at Upcoming Depositions [#78] remains set for a hearing at

10:30 a.m. on August 27, 2019, in Courtroom B on the 4th Floor of the John H. Wood, Jr.

United States Courthouse, 655 E. Cesar Chavez Boulevard, San Antonio, Texas, 78206. Counsel

are permitted to appear telephonically for the hearing and should contact Valeria Sandoval,

Courtroom Deputy, at chestney_chambers@txwd.uscourts.gov to obtain call-in information. The

use of speaker phones is prohibited in a telephonic appearance.

       IT IS FURTHER ORDERED that the parties confer about the issues raised in

Defendants’ motions and attempt to resolve or narrow them; the parties must file a joint

advisory via CM/ECF no later than August 26, 2019 that indicates which issues remain in

dispute after their conference. For each issue that remains in dispute, each party should state its

respective position and describe any relief being sought.

       SIGNED this 16th day of August, 2019.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                2
